USCA4 Appeal: 20-6776   Doc: 13      Filed: 06/10/2020 Pg: 1 of 1
                Case 8:20-cv-01028-PX Document 97 Filed 06/10/20 Page 1 of 1



                                                                     FILED: June 10, 2020


                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT


                                      ___________________

                                           No. 20-6776
                                       (8:20-cv-01028-PX)
                                      ___________________

        KEITH SETH; DAVID SMITH; MARIO BURCH; JOHN DOES 1-5

                     Plaintiffs - Appellees

        v.

        MARY LOU MCDONOUGH

                     Defendant - Appellant

                                      ___________________

                                           ORDER
                                      ___________________

              Upon consideration of submissions relative to appellant’s emergency motion

        to stay pending appeal, the court denies the motion.

              Entered at the direction of Judge Diaz with the concurrences of Judge

        Niemeyer and Judge Wynn.

                                              For the Court

                                              /s/ Patricia S. Connor, Clerk
